 W R. BEAN & SON, INCW. R. Bean & Son, Inc.andAtlanta Bookbinders'and Binderywomen'sUnion, AFL-CIO,Local 96.Case 10-CA-7868September14, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 15, 1970, Trial Examiner George L. Powellissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the Respondent, W. R. Bean & Son, Inc., Atlanta,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.'These findings and conclusions are based, in part, upon credibilitydeterminations of the Trial Examiner, to which the Respondent hasexceptedHaving carefully reviewed the record, we conclude that theTrial Examiner's credibility findings are not contrary to the clear prepon-derance of all the relevant evidenceAccordingly,we find no basisfor disturbing those findingsStandard Dry Wall Products, Inc,91 NLRB544, enfd 188 F 2d 362 (C A 2).TRIAL EXAMINER'S DECISION637amended,herein called theAct,'wastried before me inAtlanta,Georgia.Bnets were tiled by the Respondent andthe GeneralCounselon January27 and 29,1970, respec-tively.The complaint,issued August22, 1969,based upona chargefiled July 22, 1969,presented the question ofwhether an individual employee, Rosa Ruth Holmes, hadbeen discharged because of her membership in and activitieson behalfof the Union,and because she engaged in concertedactivities with other employeesfor thepurpose of collectivebargaining and other mutual aid and protection or whethershe was discharged for cause,namely, excessive absenteeismRespondent answered denying the alleged unfair labor prac-ticepleading that Holmes was discharged on May 19,1969 forcause.All parties appeared at the trial, wererepresented and participated in it and were granted fullopportunity to adduce evidence,examine and cross-examinewitnesses,submit briefs,and present oral argument.On the entire record of evidence,my observation ofthe witnesses as they testified,and on due considerationof the briefs, I find,for the reasons hereinafter set forth,that the General Counsel has established by a preponderanceof the evidence that Respondent seized upon excessiveabsenteeism as a pretext and violated Section 8(a)(1) and(3)of the Act bydischargingRosa Ruth Holmes forher union activitiestherebyillegally discouraging member-ship in the Union.As a remedyfor this unfair laborpractice,Iwillrecommend that Respondent reinstateHolmes and make her whole for any loss of earnings.FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABOR ORGANIZATIONIfind that the allegations of paragraphs 2 and 3 ofthe complaint, respecting the nature and volume of businesscarried on by the Respondent, W. R. Bean & Son, Inc.,aGeorgia corporation engaged in the printing and saleof commercial printing paper in Atlanta, Georgia, are true,and conclude therefrom that Respondent is an employerengaged in commerce within the meaning of Section 2(6)of the Act.Ifind and conclude that the Atlanta Bookbinders' andBinderywomen's Union, AFL-CIO, Local 96, herein calledthe Union or Charging Party, has been at all times materialin the complaint a labor organization within themeaningof Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESHolmes had been previously discharged for union activityby Respondent, and, upon issuance of the Board orderin the subsequent unfair labor practice proceeding, Respond-ent had reinstated her with backpay and posted the necessarynotice.'The first significant date in this case is March 13, 1969.'Holmes was working in the plant on this day when notifiedthat her mother had unexpectedly died She was excusedSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: This case, underSection 10(b) of the National Labor Relations Act, as29USC Sec151,etseqCase 10-CA-6916,158 NLRB 712'All dates are in 1969unless otherwise noted185 NLRB No. 81 638DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom work and remained off work for approximately 3.,;+;._s.During this time she called her foreman, GeraldBaker, telling him she was thinking of coming back towork but did not know if she was really about to doso at that time. Baker excused her telling her to let himknow when she was coming back. She returned to workin the first part of April. On April 20, Holmes againwas working in the plant when notified that her son hadbeen killed in an automobile accident She again was excusedfrom work and remained off work until she was dischargedinMay. At some time during this period of absence shetelephoned the plant and spoke with her foreman, Baker,telling him that she was still nervous and upset and thatif they really did not need her she would like to havesome more time off. She credibly testified that Baker toldher that he understood her position having experienceda similar tragedy in his family, and he told her to takeher time about returning. Also according to Holmes, aroundthe middle of the month of May she asked fellow employee,Violet Davis, to speak to Foreman Baker regarding a possibleshift change she would like in order that she could bewith her husband, a heart patient Davis returned wordto her that Baker saw no reason why she could not changeshifts and that when she got ready to come back to workto come to Bindery Superintendent Carter's office anddiscuss it with Carter. Davis corroborated Holmes.On May 29, without any warning of any sort or withoutany communication from Respondent that her absence wasfelt or that her presence was needed at the plant, Holmeswas told by Respondent's counsel, Specht, and by JamesP.Campbell, vice president of manufacturing, that shewas discharged ° It is not clear whether Respondent decidedto terminate Holmes on May 16 and wrote her to thiseffect on May 19, but it is clear, and I find that shewas told of her discharge on May 29.5 In a differentsituation lack of a warning might not cause suspicionsthat a reason other than absenteeism was involved, buthereHolmes was out on an excused leave of absencebrought about by a tragedy.'As for previouswarnings,Holmes had been warned in January,some 5 months earlier not to be absent I do not consider this bad-habit warning to relate to the excused absences to recover from deathsof her mother and son'Respondentmoved to correct 1 1, p 375 of the Transcript whichreads as follows "reported to work on the 18th then she would nothave been dis-" Respondent moved to correct this by deleting the word"not," attaching to his motion affidavits of three witnesses at the trial(including the one testifyingat p 375)to the effect that the correcttestimony did not include the word "not " Further, Respondent arguedthat the context of the record supported his motionIn opposition to the motion, the General Counsel provided an affidavitfrom the court reporter that the transcript accurately reflected his record-ings, and counsel for the Charging Party stated the record was correctproviding affidavits from two witnesses to the trial agreeing that therecord was correct Apparently only a recollection was relied on exceptin the case of the reporterIt so happens that the Trial Examiner keeps notes of testimony butnotverbatim et hteratimHis notes on this point read that the witnesstestified "if she had reported on 18th he would have discharged her "Further he cannot recall the word"not" being used in this It is alsothe opinion of the Trial Examiner that the context of the record tendsto support the Respondent's position and the Trial Examiner'snotesAccordingly,the record is found to be in error and Respondent'smotionto delete the word"not" is hereby grantedThe notice of discharge was given at the beginning ofthe collective bargaining session held on May 29, betweentheUnion, represented byMurrayMcKinsey,FrankThompson, Davis and Holmes, and the Company, represent-ed by Attorney Specht, William Bean and James CampbellAccording to McKinsey, Specht called him into the hallat the beginning of the session and told him that he didnot believe that Holmes should be in on the negotiatingsessionsbecause she was no longer an employee. McKinseyreplied that Specht could not tell him who to put onhis committee and that he was not going to ask Holmesto leave but was going to let her sit in on thesession.They then went back into the meeting in the conferenceroom where Specht made a statement to the effect thatitwas not anything personal but he wanted to let themknow that Holmes had been discharged by the Company.Holmes stated that she had no notification to that effectand asked McKinsey if he knew of this. McKinsey saidthe first he had heard of it was in the hallway beforethe meeting Holmes told Campbell that she had contactedher foreman, Baker, through Davis and that Baker hadtold her to come back to work when she got ready. Shefurther stated that she had received no notification ofthe discharge. At this point, according to McKinsey, Specht,Bean,and Campbell conferred with one another followingwhich Campbell made the statement that Holmes was dis-charged and would have the notice in the mail. Holmesstated that upon returning home at the conclusion of thenegotiating session she found her notice of discharge inthe mail.Holmes'Union ActivityAs has been noted earlier, Holmes had been dischargedpreviously by the Respondent and had been reinstatedpursuant to a Board order in May 1966. Following thisaction, in June 1968, the Union began an organizing cam-paign at Respondent's with Holmes actively participatingin the campaign. She passed out application cards formembership, talked to employees about the Union andattendedmeetings called by the Company prior to theelection which was held on October 31, 1968. She attendedabout threemeetingscalled by the Company with VicePresident of Manufacturing Campbell presiding. Holmesstated that she carrieda unioncontract book with herto the meetings and addressed herself to those presenton union benefitsinunioncontracts.After the Unionwon the election, Holmes was elected to membership onthe Union's negotiating committee and attended three bar-gaining sessions.The first one she attended was held onApril 11 (before her son's death on April 20) The secondone, on May 15, was attended when she was on leaveof absence, and when she attended the one on May 29she was notified of her discharge. There was one othernegotiatingsessionon May 23, but Holmes had not attendedit.As noted above, during this last period of absenceshe had talked to her foreman telling him that she wasstillnervous and upset and if they really did not needher she would like to have some more time. He toldher to take her time in returning to work. Nothing wassaid to herat theMay 15 negotiating meeting by Specht, W. R. BEAN&SON, INC639Campbell,or Bean with respect to her being on a leaveof absence,yet being well enough to be present at thenegotiating session.However,at the next negotiating sessionon May 23, which session Holmes did not attend, therewas some conversation about Holmes'attending theMay15 negotiating session and yet having not reported to workand not working Specht,at that time,stated to UnionRepresentative Crunkleton that Respondent was upset aboutthis and they were considering firing Holmes. This testimonyiscredited and uncontradicted in the record.Crunkletondid not tell Holmes about this conversation.Holmes' Absenteeism Recordhad been excused from work for the time necessary topull herself together so that she could work.Possible reason-able grounds for discharge would have been that she wasuntrustworthy in that by attending a union negotiatingmeeting she was belying the need for time to recoverfrom shock.I find that Respondent seized upon excessiveabsenteeism as a pretext to discharge this known unionadherent for her union activities.This case follows thelong line of precedence standing for the proposition thatit is "not whether there existed a valid ground for discharge,but whether the stated ground was the realone.`J.P.Stevens& Co. v. NL.R.B.,380 F2d 292, 300 (CA. 21967) ' "N L.R.B v. UlbrichStainlessSteels, Inc ,393F.2d 871, 872 (C.A. 2, 1968).6There is no question but that Holmes had a recordof excessive absenteeism.And there is no question butthat absenteeism could be a cause for discharge even thoughitwas excused absenteeism.DISCUSSION AND CONCLUSIONSAbsenteeism,like tardiness,isa disease the cure forwhich is incentive,motivation, and discipline.The mosteffective remedy for this disease is a joint effort to effecta cure made by the employer and the employee. But anemployee can cure himself with considerable soul searchingand honest appraisal On the other hand,the remedy canbe supplied solely by the employer with the fear of dischargebeing the motivating force.The witnesses in this case createa picture of a very friendly employer having a pleasantrelationship with the employees.There is no question butthat Foreman Baker had a true concern for the welfareof Holmes and an appreciation of the soul shattering eventsfrom which she suffered:firstonMarch 13,the newsof her mother's unexpected death and a month later, onApril 20,the news of her son's death in an automobileaccident.The further credited evidence is that Baker hadtold her to take her time and had even discussed a possibleshift change for her with employee Davis. It strains credulityunder these circumstances to believe that Respondent woulddischarge this employee for excessive absenteeism withoutfirstwarning her or asking her if she was ready to comeback to work.These two periods of absenteeism were causednot by bad habits or sham or frivolous reasons but bytragic events in her life which were understood and appreci-ated by her foreman.It is understandable that an employer might considerdischarging an employee and discharge her for being untrust-worthy when he saw her engaging in nerve-racking workduring a period of time in which she was supposed tobe recovering from a nervous and emotional shock. ButHolmes was not discharged for being untrustworthy. Itseems to me the key to this case lies in the fact thatRespondent became upset because Holmes participated withtheUnion in the negotiating meeting on May 15. Thusitwould seem that her union activities,which are protectedunder the Act, sparked the very idea that Holmes shouldbe discharged.The reason given for discharge was thatshe had been excessively absent.It is noted that her foreman,Baker,did not appear to be concerned with her excessiveabsenteeism.Apparently overlooked was the fact that sheThe Date of the DischargeRespondent maintains that Holmes was discharged onMay 19 following her failure to report to work on May18.As noted earlier this discharge had not been transmittedtoHolmes and the exhibits of Respondent show that aslate asMay 25 Holmes had been marked down as havingbeen absent from work.The company representative,testify-ing as to this notation,had no reason to offer as towhy he had made the notation yet the Respondent wascontending that she had been fired a week earlier on the19th.Under these circumstances and the circumstancestaking place as they did on May 29, I conclude thatthe discharge took place on May 29, 1969.CONCLUSIONS OF LAW1.By discharging employee Rosa R.Holmes becauseof her participation in the union negotiating meeting onMay 15,Respondent violated Section8(a)(3) of the Actbecause this discharge tends to discourage union participa-tion of its employees,a right protected underthe Act.2By interferingwith,restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section7 of theAct, Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(1) of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDYIt will be recommended that Respondent:1.Cease and desist from its unfair labor practices.2.Offer to reinstate employee Holmes with backpayfrom the time of discharge,the backpay to be computedon a quarterly basis as set forth inF. W. WoolworthCompany,90NLRB 289 (1950),approved inN.L.R.B.v.7-Up Bottling Co.,344 US 344 (1953),with interestat 6 percent per annum,as provided inIsisPlumbing& Heating Co.,138 NLRB 716(1962), approved inPhilip'In theUlbrichcase, discharges of three employees for alleged poorattendance records were found to be 8(a)(3) and(1)discharges forunion organizing activity by the discharged employees. 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDCarey Mfg. Co. v N.L.R.B.,331 F 2d 720 (C.A. 6, 1964),cert denied 379 U.S. 8883. Post thenoticesprovided for hereinBecause the Respondent by its conduct violated funda-mental employee rights guaranteed by Section 7 of theAct, and because a discriminatory discharge in violationof Section 8(a)(3) of the Act strikes at the very heart of theAct(EntwistleMfg. Co v N L R.B,120 F 2d 532, 536(C.A. 4)), it will be recommended that Respondent ceaseand desist from infringing in any manner with the rightsguaranteed by Section 7 of the ActRECOMMENDED ORDERprovidedby the Regional Director forRegion 10,theRespondent shall cause the copies to be signed byone of its authorized representatives and posted, the postedcopies to bemaintainedfor a period of 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director forRegion10,inwriting,within 20 days from the date of the receiptof this Decision, what steps the Respondent has takento comply herewith.'Upon the foregoing findings and conclusions, and uponthe entire record, I recommend that Respondent, its officers,agents, successors,and assigns,shall:1Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee engaged in activity on behalf of Atlanta Bookbind-ers' and Binderywomen's Union, AFL-CIO, Local 96, orany other labor organization.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightguaranteed in Section 7 of the Act to form, join, or assistthe above-named or any other labor organization and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid, or to refrainfrom any or all such activities2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a)Offer to employee Rosa R. Holmes immediate andfullreinstatement to her former job or, if the job nolongerexists,to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole, in the manner set forth in the sectionof this Decision entitled "The Remedy," for any loss ofearnings she may have suffered as a result of her dischargeon May 29, 1969.(b)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or appropriate to ascertain the backpay due underthe terms of this Recommended Order.(c) Post in its establishment at Atlanta, Georgia, copiesof the attached notice marked "Appendix."' Immediatelyupon receipt of copies of said notice, on forms to be'In the event no exceptions are filed as provided by Sec 102 46of theRules and Regulationsof the National LaborRelations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Directorinwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAFTER A TRIAL IN WHICH ALL SIDES HAD THEOPPORTUNITY TO PRESENT THEIR EVIDENCE,THE NATIONAL LABOR RELATIONS BOARD HASFOUND THAT WE VIOLATED THE LAW AND HASORDERED US TO POST THIS NOTICE, AND WEINTEND TO CARRY OUT THE ORDER OF THEBOARD AND ABIDE BY THE FOLLOWINGWE WILL NOT fire you because you favor, join,or are activefor a unionWE WILL NOT fire you because you participatedon theunion negotiatingcommittee.WE WILL NOT, in any manner,discriminate againstyou to discourage your membership in thelabor union,or interfere with your right to join,assistor be repre-sented bya labor union,or interfere with any ofyour rights of self-organization and mutual aid guaran-teed by Section 7 of the National Labor RelationsAct.Sincethe Board found that we fired Rosa R. HolmesonMay 29, 1969, because she participated in thework of the Union's negotiating committee,WE WILL offer her her old job back and give herbackpay.Each of you is free to becomeor remainor refrainfrom becoming or remaining a member of any labor union.W. R BEAN & SON, INC.(Employer)DatedBy(Representative)(Title) W R BEAN & SON, INC641Thisisanofficial notice and must not be defaced byAny questions concerning this notice or compliance withanyone.its provisions may be directed to theBoard'sOffice,This noticemust remainposted for 60 consecutive daysPeachtree Building, Room 701, 730 Peachtree Street, NE.,from the date of postingand must notbe altered, defaced,Atlanta, Georgia 30308, Telephone 404-526-5760or covered by any othermaterial.